DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/418,183, originally filed 05/21/2019, claims no foreign priority.

Response to Amendment
This office action is in response to Amendments submitted on 02/21/2021 wherein claims 1-19 and 21 are pending and ready for examination.  Claim 20 is cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (hereinafter Harris), U.S. Pub No. 20020091972 A1, in view of Kang Deok Hun et al. (hereinafter Kang) KR 101713985B1 in further view of Nixon et al. (hereinafter Nixon) U.S. Pat. No. 7,206,646 B2.

Regarding independent claim 1 Harris teaches:
	A method for generating a multi-layer predictive model (Harris, ¶ 0007), the method comprising: 	
	collecting historical observable data from one or more pieces of equipment of a same type, wherein the historical observable data is collected at different hierarchical levels of the one or more pieces of equipment, wherein the different hierarchical levels comprise a component level, a circuit level, and a logical path level (Harris ¶ 0006, ¶ 0022-¶ 0024, ¶ 0028, Harris teaches, “historical operating data from the machines or processes are gathered” (¶ 0006), “the method may be applied to a single stand-alone machine or process, or may be applied to a plurality of like machines or processes” (¶ 0022) which implies that data is collected from “one or more pieces of equipment,” The specification, in ¶ 0045, states that the “first level of the hierarchical model (m0), the component layer 210” models the “physical characteristics of hardware components,” in ¶ 0046 the “the second level of the hierarchical model (m1), the circuit process level” models “input/output characteristics” again of the “hardware,” and in 
¶ 0047 “the third level of the hierarchical model (m2), the logical path level 230” where “logical paths as used herein refer to operational circuit paths.”  Harris teaches “a feature relates to a specific operational state of a machine or component of a machine” (¶ 0024) therefore Harris teaches data “collected at different hierarchical levels” as “specific operational state of a machine or component of a machine” implies “physical characteristics of hardware components.” Harris also teaches, in ¶ 0028, that during the DSE (data set evaluation) phase the “other patterns may be identified during the DSE which indicate that predicting the occurrence of other events may also prove advantageous to the operator of the machine.”  These “other patterns” that “may be identified” may be associated with data transmission and therefore a “logical path” as Harris teaches “The collected historical operating data include the occurrence of significant operating events such as various sensor value, input and output data, the occurrence of various fault conditions, and the like” (¶ 0006).  “Input and output data” would be associated with data transmission),  
	collecting operational state indications of the one or more pieces of equipment corresponding to the collected historical observable data (Harris teaches in ¶ 0022-¶ 0024 that “this inventive method may be applied to a single stand-alone machine or process, or may be applied to a plurality of like machines or processes” (¶ 0022) where “plurality of like machines” reads on “one or more pieces of equipment.”  Harris also teaches, “a feature (the collected data) relates to a specific operational state of a machine or component of a machine” (¶ 0024) where “a feature relates to a specific operational state” which implies “collecting operational state indications”); 
	generating, from the collected historical observable data and the collected operational state indications, a set of operational state models, wherein each operational state model corresponds to one of the different hierarchical levels (Harris teaches using fig 1 and in ¶ 0024 that “Pattern recognition techniques are applied to the data for discovering patterns and associations in the occurrence of events within the operating data” where “data” includes “historical observable data” and “collected operational state indications” and “patterns and associations” implies a “operational state model.”  Harris also teaches “patterns and associations may then be employed to analyze future data sets in order to predict the occurrence of future events,” where the “data sets” would be for the “different hierarchical levels” and to “analyze future data sets in order to predict the occurrence of future events” implies “operational state models” have been generated.); and 
	generating, from outputs of the set of operational state models, a top-level operational model operable to determine maintenance and replacement timing for the one or more pieces of equipment (Using fig 2, fig 4a, fig 4b, and ¶ 0036-¶ 0038 Harris teaches “a predictive model is developed in block 114 (fig 2) comprising the various statistical analysis techniques and predictive algorithms which have been determined to provide the most accurate predictions for each error code being predicted,” (¶ 0036).  Harris also teaches that raw data may be “conditioned” which converts “newly received raw data sets into a format that may be input to and manipulated by the predictive model” (¶ 0038) where “predictive model” reads on “top-level operational model,” “predictive model” is part of the “predictive maintenance project” which would lead to “determine maintenance and replacement”).
	Harris does not teach:
	first historical observable data of the historical observable data pertains to the component level and includes temperature data, vibration data, and friction data, wherein second historical observable data of the historical observable data pertains to the circuit level and includes input voltage data and current data, 
	third historical observable data of the historical observable data pertains to the logical path level and includes operational hours data; 
	Kang teaches:
	first historical observable data of the historical observable data pertains to the component level and includes temperature data, vibration data, and friction data, wherein second historical observable data of the historical observable data pertains to the circuit level and includes input voltage data and current data (Kang, ¶ 0011-¶ 0015, ¶ 0025-¶ 0031, Kang teaches “measurement data” which reads on “historical observable data” and includes data on vibration, temperature, current/voltage, friction, and others (¶ 0029).  The measurement data is classified in a “discrimination method” which reads on a “level.” The “level” in which the data is classified depends on “the characteristics of the maintenance data and the classification efficiency of the maintenance method” (¶ 0014).  Characteristics of the data would include data being temperature, vibration, friction, or current/voltage data).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of performing predictive maintenance on one or more machines or processes as disclosed by Harris by including the different hierarchical levels as taught by Kang in order to provide a system  that “can improve the maintenance performance and reliability of the apparatus by ensuring the maintenance planning method of the apparatus capable of predicting the failure of the apparatus in advance and maintaining the performance of the apparatus” (Kang ¶ 0016).  
	Nixon teaches:
	third historical observable data of the historical observable data pertains to the logical path level and includes operational hours data (Nixon, col 42 line 16-30, col 39 line 20-64, ¶ 0047 of the specification states “the third level of the hierarchical model (m2), the logical path level 230, operational hours of logical paths may be modeled” (col 42 line 21-22), accordingly the logical path level deals with the operational hours of the logical paths.  Nixon teaches a display (fig 14) showing the “particular module names and the percentage of time each has had bad input” which implies keeping track of the total time of data input which reads on data pertaining to “the logical path level and includes operational hours data.”  Additionally Nixon teaches a UI value (“the degree to which a particular asset (e.g. a loop) is being exploited in comparison to its capacity or desired utilization” (col 39 line 60-62)), which is “based on the amount of time for which loops are being used to perform control as designed” (col 39 line 62-64), which pertains to “the logical path level and includes operational hours data.”); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of performing predictive maintenance on one or more machines or processes as disclosed by Harris by including the logical path level including operational hours data as taught by Nixon in order to provide a system  through which “The integration of the different types of functional data may provide or enable improved personnel safety, higher process and equipment uptime, avoidance of catastrophic process and/or equipment failures, greater operating availability (uptime) and plant productivity, . . . (Nixon col 19 line 4-8).    

Regarding claim 2 Harris as modified teaches:
	the operational state indications comprise an operational state indication, a degraded state indication, and a failed state indication (Harris in ¶ 0026 teaches an “error code” which reads on “indications.” An “error code” “represents an undesirable condition which may stop the machine or process or otherwise interfere with production or create an unsafe condition” “condition which may stop the machine” reads on “failed state indication,” “interfere with production or create an unsafe condition” reads on “a degraded state indication” if there is not an “error code” the “indication” would be “operational state”).

Claims 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris as modified as applied to claim 1 above, and further in view of Lundeberg et al. (hereinafter Lundeberg) U.S. Pat. No. 8,489,360 B2.

Regarding claim 3 Harris as modified does not teach:
	collecting the historical observable data asynchronously between the different hierarchical levels; and 
	in response to collecting the historical observable data asynchronously: 
	generating a first covariance matrix between outputs of a first hierarchical level operational state model and outputs of a second hierarchical level operational state model;
	generating a second covariance matrix between the outputs of the second hierarchical level operational state model and outputs of a third hierarchical level operational state model; and generating the top-level operational model using the first covariance matrix and the second covariance matrix as input 
	Nixon teaches:
	collecting the historical observable data asynchronously between the different hierarchical levels (Nixon, col 10 line 59-col 11 line 13, col 17 line 1-48, col 14 line 18-39, Nixon teaches “the process control monitoring applications (208) and the diagnostic applications (210) may use the data stored in the historian (212) in any known or desired manner” (col 17 line 5-8), therefore “historical observable data” is collected.  Data is collected as “process control data, process performance modeling data, or equipment monitoring data” (col 10 line 66-67), indicating “different hierarchical levels” of data.  Data is also collected “synchronously or asynchronously” (col 14 line 39)); and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of performing predictive maintenance on one or more machines or processes as disclosed by Harris by including collecting data asynchronously as taught by Nixon in order to provide a system  through which “The integration of the different types of functional data may provide or enable improved personnel safety, higher process and equipment uptime, avoidance of catastrophic process and/or equipment failures, greater operating availability (uptime) and plant productivity, . . . (Nixon col 19 line 4-8).    
	Lundeberg teaches:
	in response to collecting the historical observable data asynchronously: 
	generating a first covariance matrix between outputs of a first hierarchical level operational state model and outputs of a second hierarchical level operational state model; 
	generating a second covariance matrix between the outputs of the second hierarchical level operational state model and outputs of a third hierarchical level operational state model; and 
	generating the top-level operational model using the first covariance matrix and the second covariance matrix as input (Lundeberg, col 5 line 54-col 6 line 4, col 20 line 23-col 21 line 44, Lundeberg teaches Principal Component Analysis (PCA) to “develop a model of the process based on the collected data” (col 5 line 54-55). One step of developing the PCA model may include “calculating the covariance matrix from the scaled data” (col 20 line 39-42). The PCA model is based on the data collected “for the input variables for a particular capacity level (e.g., a particular on-line state) when the process is operating normally” (col 21 line 16-19) and “a variety of PCA models may be developed, each corresponding to a different on-line state for the process when the process is operating normally” (col 21 line 23-25), reads on “generating a first covariance matrix between outputs of a first hierarchical level operational state model and outputs of a second hierarchical level operational state model; generating a second covariance matrix between the outputs of the second hierarchical level operational state model and outputs of a third hierarchical level operational state model.” Additionally Lundeberg teaches “user may select a particular training session and elect to build new models customized to a particular on-line state of a process”(col 21 line 35-37) which implies “generating the top-level operational model using the first covariance matrix and the second covariance matrix as input”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of performing predictive maintenance on one or more machines or processes as disclosed by Harris by including the covariance matrices to develop operational models as taught by Lundeberg in order to provide a more reliable system that “involves the integration of principal component analysis (PCA) and other multivariate statistical analysis techniques” (Lundeberg, col 5 line 35-41)  since “traditional PCA techniques have exhibited unreliable performance in the detection of abnormal situations” (Lundeberg col 5 line 13-28).  

Regarding claim 4 Harris as modified does not teach:
	temporally aligning the asynchronously collected historical observable data between the different hierarchical levels.
	Nixon teaches:
(Nixon, col 10 line 59-col 11 line 13, col 17 line 1-48, col 14 line 18-39, col 15 line 24-64, Nixon teaches “the process control monitoring applications (208) and the diagnostic applications (210) may use the data stored in the historian (212) in any known or desired manner” (col 17 line 5-8), therefore “historical observable data” is collected.  Data is collected as “process control data, process performance modeling data, or equipment monitoring data” (col 10 line 66-67), indicating “different hierarchical levels” of data.  Data is also collected “synchronously or asynchronously” (col 14 line 39).  Additionally Nixon teaches a wide variety of data which may be temporally aligned); and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of performing predictive maintenance on one or more machines or processes as disclosed by Harris by including collecting data asynchronously as taught by Nixon in order to provide a system  through which “The integration of the different types of functional data may provide or enable improved personnel safety, higher process and equipment uptime, avoidance of catastrophic process and/or equipment failures, greater operating availability (uptime) and plant productivity, . . . (Nixon col 19 line 4-8).    

Regarding claim 5 Harris as modified does not teach:
	each of the first hierarchical level operational state model, the second hierarchical level operational state model, and the third hierarchical level operational state model, outputs a single state probability estimate for a sequence of input observable data.
	Lundeberg teaches: 
(Lundeberg, col 29 line 16-55, Fig 25 represents “training data scores in space defined by principal components” (col 29 line 40-41) which reads on “the first hierarchical level operational state model, the second hierarchical level operational state model, and the third hierarchical level operational state model.” Fig 25 is in the shape of an ellipsoid where “the area inside the ellipsoid gives 99% probability that any score within the boundaries of the ellipsoid belongs to the normal operating conditions” (col 29 line 53-55) which implies “a single state probability estimate for a sequence of input observable data” as “monitored process variables” of table 1 (col 29) read on “input observable data”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of performing predictive maintenance on one or more machines or processes as disclosed by Harris by including the probability estimate as taught by Lundeberg in order to provide a more reliable system that “involves the integration of principal component analysis (PCA) and other multivariate statistical analysis techniques” (Lundeberg, col 5 line 35-41)  since “traditional PCA techniques have exhibited unreliable performance in the detection of abnormal situations” (Lundeberg col 5 line 13-28).  
	
Regarding claim 6 Harris as modified does not teach:
	the operational state indications are correlated to the asynchronously collected historical observable data for one of the different hierarchical levels,
	Nixon teaches;
(Nixon, col 10 line 59-col 11 line 13, col 17 line 1-48, col 14 line 18-39, col 15 line 24-64, Nixon teaches “the process control monitoring applications (208) and the diagnostic applications (210) may use the data stored in the historian (212) in any known or desired manner” (col 17 line 5-8), therefore “historical observable data” is collected.  Data is collected as “process control data, process performance modeling data, or equipment monitoring data” (col 10 line 66-67), indicating “different hierarchical levels” of data.  Data is also collected “synchronously or asynchronously” (col 14 line 39).  Additionally Nixon teaches “there are many different types of known equipment condition monitoring and diagnostic applications which can produce many kinds of different types of data associated with the state or operating condition of different pieces of equipment within a process control plant” (col 17 line 33-38) “different types of data” read on “operational state indications” and “associated with the state or operating condition” implies “different hierarchical levels”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of performing predictive maintenance on one or more machines or processes as disclosed by Harris by including collecting data correlated to different hierarchical levels as taught by Nixon in order to provide a system  through which “The integration of the different types of functional data may provide or enable improved personnel safety, higher process and equipment uptime, avoidance of catastrophic process and/or equipment failures, greater operating availability (uptime) and plant productivity, . . . (Nixon col 19 line 4-8).    

Regarding claim 7 Harris as modified does not teach:
	generating a top-level model output based on a product of a highest probability estimation state from each of the first covariance matrix and the second covariance matrix,
	the top-level model output is a probability estimate of a next operational state or a mean time between failure (MTBF) for the one or more pieces of equipment.
	Lundeberg teaches:
	generating a top-level model output based on a product of a highest probability estimation state from each of the first covariance matrix and the second covariance matrix,
	wherein the top-level model output is a probability estimate of a next operational state or a mean time between failure (MTBF) for the one or more pieces of equipment (Lundeberg, fig 1, fig 38, col 33 line 39-55, col 35 line 6-43, col 21 line 10-37, col 9 line 17-col 10 line 3,  Lundeberg teaches a model having a 99.9% accuracy when “monitoring new data for fault (coke) detection” where “the model was tested by using new set of validation data” (col 33 line 39-41), where “the model was used to predict behavior of the process for flow rates outside the range of flow rates used in the training data” but it is recommended that models should use data within the training range (col 33 line 50-52), “to develop PCA model one starts with a training data file,” (col 35 line 6-7), where the model contains a “covariance matrix” (col 35 line 18-20), and  “user may … elect to build new models customized to a particular on-line state of a process”(col 21 line 35-37) which leads to “generating the top-level operational model using the first covariance matrix and the second covariance matrix as input.” Fig 1 depicts “one or more pieces of equipment”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of performing predictive maintenance 

Regarding claim 8 Harris as modified does not teach:
	collecting the historical observable data synchronously between the different hierarchical levels; and 
	in response to collecting the historical observable data synchronously: 
	generating the top-level operational model using a first hierarchical level operational state model, a second hierarchical level operational state model, and a third hierarchical level operational state model. 
	Lundeberg teaches:
	collecting the historical observable data synchronously between the different hierarchical levels; and 
	in response to collecting the historical observable data synchronously: 
	generating the top-level operational model using a first hierarchical level operational state model, a second hierarchical level operational state model, and a third hierarchical level operational state model (Lundeberg, col 15 line 1-8, fig 2, col 10 line 45-col 11 line 3, col 5 line 50-col 6 line 4, col 20 line 35-55, col 21 line 10-37, Lundeberg teaches “Generally, all of the process variables used in PCA are sampled simultaneously”(col 15 line 6-8) and system stores and uses data in/from “a database (78) (that) may be connected to the communication bus (76) to operate as a data historian” (col 10 line 54-56)   therefore “historical observable data” is collected “synchronously.” Additionally, a principal component analysis, PCA, “is used to develop a model of the process based on the collected data” (col 5 line 53-55), and PCA model development “may include (among other steps) calculating the covariance matrix from the scaled data” (col 20 line 39-42).  The PCA model is “based on the data collected for the particular on-line state,” “user may … elect to build new models customized to a particular on-line state of a process” (col 21 line 35-37) since model is “customized” data may be based on “generating the top-level operational model using a first hierarchical level operational state model, a second hierarchical level operational state model, and a third hierarchical level operational state model”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of performing predictive maintenance on one or more machines or processes as disclosed by Harris by including collecting data synchronously as taught by Lundeberg in order to provide a more reliable system that “involves the integration of principal component analysis (PCA) and other multivariate statistical analysis techniques” (Lundeberg, col 5 line 35-41)  since “traditional PCA techniques have exhibited unreliable performance in the detection of abnormal situations” (Lundeberg col 5 line 13-28).  

Regarding claim 9 Harris as modified does not teach:
	generating a top-level model output based on a product of probability estimation states from outputs of each of the first hierarchical level operational state model, the second hierarchical level operational state model, and the third hierarchical level operational state model. 
	Lundeberg teaches:
	further comprising generating a top-level model output based on a product of probability estimation states from outputs of each of the first hierarchical level operational state model, the second hierarchical level operational state model, and the third hierarchical level operational state model (Lundeberg, fig 38, col 33 line 39-64, fig 8, col 21 line 10-37,  Lundeberg teaches a model having a 99.9% accuracy when “monitoring new data for fault (coke) detection” where “the model was tested by using new set of validation data” (fig 38, col 33 line 39-41) “the model was used to predict behavior of the process for flow rates outside the range of flow rates used in the training data” (col 33 line 50-52) but it is recommended that models should use data within the training range (col 33 line 48 – 55), “to develop PCA model one starts with a training data file,” “user may … elect to build new models customized to a particular on-line state of a process” (col 21 line 34-37), additionally, “accumulated data” may be used to in a “model builder or generator” which would build a customized model.  Customized models reads on “top level model” where customizing may use “outputs of each of the first hierarchical level operational state model, the second hierarchical level operational state model, and the third hierarchical level operational state model” as the “accumulated data.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of performing predictive maintenance on one or more machines or processes as disclosed by Harris by including customized model building as taught by Lundeberg in order to provide a more reliable system that “involves the integration of principal component analysis (PCA) and other multivariate statistical analysis techniques” (Lundeberg, col 5 line 35-41)  since “traditional PCA techniques have exhibited unreliable performance in the detection of abnormal situations” (Lundeberg col 5 line 13-28).  

Regarding claim 10 Harris as modified does not teach:
	each operational state model of the set of operational state models is a machine learning model trained with the historical observable data collected from corresponding hierarchical levels; and 
	the top-level operational model is a machine learning model trained with outputs of the set of operational state models and corresponding operational state indications.
	Lundeberg teaches:
	each operational state model of the set of operational state models is a machine learning model trained with the historical observable data collected from corresponding hierarchical levels; and 
	the top-level operational model is a machine learning model trained with outputs of the set of operational state models and corresponding operational state indications (Lundeberg col 5 line 54-col 6 line 4, col 20 line 23-col 21 line 44, col 7 line 49-col 8 line 13, Lundeberg teaches Principal Component Analysis (PCA) to “develop a model of the process based on the collected data” (col 5 line 54-55), PCA runs on a machine learning algorithm which is supported by the “tools” executed by the operator interfaces including “neural networks” therefore the “the set of operational state models” and “the top-level operational model” are built using “machine learning.”)	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of performing predictive maintenance on one or more machines or processes as disclosed by Harris by including machine learning model building as taught by Lundeberg in order to provide a more reliable system that “involves 

Regarding independent claim 11 Harris  teaches:
	A computer-implemented method for estimating a next operational state of a piece of equipment (Harris, ¶ 0007, Harris teaches a “program for predicting the future occurrence of significant operating events on one or more machines” reads on “estimating a next operational state of a piece of equipment”), the computer-implemented method comprising:
	collecting historical observable data from one or more pieces of equipment of a same type, wherein the historical observable data is collected at different hierarchical levels of the one or more pieces of equipment, wherein the different hierarchical levels comprise a component level, a circuit level, and a logical path level, (Harris ¶ 0006, ¶ 0022-¶ 0024, ¶ 0028, Harris teaches, “historical operating data from the machines or processes are gathered” (¶ 0006), “the method may be applied to a single stand-alone machine or process, or may be applied to a plurality of like machines or processes” (¶ 0022) which implies that data is collected from “one or more pieces of equipment,” The specification, in ¶ 0045, states that the “first level of the hierarchical model (m0), the component layer 210” models the “physical characteristics of hardware components,” in ¶ 0046 the “the second level of the hierarchical model (m1), the circuit process level” models “input/output characteristics” again of the “hardware,” and in 
¶ 0047 “the third level of the hierarchical model (m2), the logical path level 230” where “logical paths as used herein refer to operational circuit paths.”  Harris teaches “a feature relates to a specific operational state of a machine or component of a machine” (¶ 0024) therefore Harris teaches data “collected at different hierarchical levels” as “specific operational state of a machine or component of a machine” implies characteristics of the hardware components. Harris also teaches, in ¶ 0028, that during the DSE (data set evaluation) phase the “other patterns may be identified during the DSE which indicate that predicting the occurrence of other events may also prove advantageous to the operator of the machine.”  These “other patterns” that “may be identified” may be associated with data transmission and therefore a “logical path” as Harris teaches “The collected historical operating data include the occurrence of significant operating events such as various sensor value, input and output data, the occurrence of various fault conditions, and the like” (¶ 0006).  “Input and output data” would be associated with data transmission),  
	inputting the collected observable data to a predictive model at a set of operational state models corresponding to the different hierarchical levels (Harris, fig 1, fig 2, ¶ 0012-¶ 0013, 
¶ 0023-¶ 0024, ¶ 0036, Harris teaches “operating data are collected” which reads on “collected observable data.”  “Successive operational data sets are collected and the predictive models applied thereto to make further predictions in succeeding predictions windows and to check the accuracy of previously made predictions”(¶ 0013), therefore “observable data” is inputted “to a predictive model” “successive operational data sets” implies different types of data from the “different hierarchical levels,” “predictive model” reads on “operational state model,” creating “a more accurate prediction model” implies a “state probability estimate” Harris also teaches “patterns and associations may then be employed to analyze future data sets in order to predict the occurrence of future events,” (¶ 0024), where the “data sets” would be for the “different hierarchical levels” and to “analyze future data sets in order to predict the occurrence of future events” implies “operational state models” have been generated.); and 
	Harris does not teach:
	first observable data of the observable data pertains to the component level and includes temperature data, vibration data, and friction data, wherein second observable data of the observable data pertains to the circuit level and includes input voltage data and current data, and 
	third observable data of the observable data pertains to the logical path level and includes operational hours data; 
	generating an output from each operational state model of the set of operational state models, the output being a state probability estimate for each of the different hierarchical levels; and 
	generating, from a top-level operational model, an output based on the outputs of the set of operational state models, wherein the output from the top-level operational model is a probability estimate of a next operational state or a mean time between failure (MTBF) for the piece of equipment.  
	Kang teaches:
	first observable data of the observable data pertains to the component level and includes temperature data, vibration data, and friction data, wherein second observable data of the observable data pertains to the circuit level and includes input voltage data and current data,
(Kang, ¶ 0011-¶ 0015, ¶ 0025-¶ 0031, Kang teaches “measurement data” which reads on “observable data” and includes data on vibration, temperature, current/voltage, friction, and others (¶ 0029).  The measurement data is classified in a “discrimination method” which reads on a “level.” The “level” in which the data is classified depends on “the characteristics of the maintenance data and the classification efficiency of the maintenance method” (¶ 0014).  Characteristics of the data would include data being temperature, vibration, friction, or current/voltage data).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of performing predictive maintenance on one or more machines or processes as disclosed by Harris by including the different hierarchical levels as taught by Kang in order to provide a system  that “can improve the maintenance performance and reliability of the apparatus by ensuring the maintenance planning method of the apparatus capable of predicting the failure of the apparatus in advance and maintaining the performance of the apparatus” (Kang ¶ 0016).  
	Nixon teaches:
	and wherein third observable data of the observable data pertains to the logical path level and includes operational hours data (Nixon, col 42 line 16-30, col 39 line 20-64, ¶ 0047 of the specification states “the third level of the hierarchical model (m2), the logical path level 230, operational hours of logical paths may be modeled” (col 42 line 21-22), accordingly the logical path level deals with the operational hours of the logical paths.  Nixon teaches a display (fig 14) showing the “particular module names and the percentage of time each has had bad input” which implies keeping track of the total time of data input which reads on data pertaining to “the logical path level and includes operational hours data.”  Additionally Nixon teaches a UI value (“the degree to which a particular asset (e.g. a loop) is being exploited in comparison to its capacity or desired utilization” (col 39 line 60-62)), which is “based on the amount of time for which loops are being used to perform control as designed” (col 39 line 62-64), which pertains to “the logical path level and includes operational hours data”); 

	Lundeberg teaches: 
	generating an output from each operational state model of the set of operational state models, the output being a state probability estimate for each of the different hierarchical levels	
(Lundeberg, col 29 line 16-55, Fig 25 represents “training data scores in space defined by principal components” (col 29 line 40-41) which reads on “the first hierarchical level operational state model, the second hierarchical level operational state model, and the third hierarchical level operational state model.” Fig 25 is in the shape of an ellipsoid where “the area inside the ellipsoid gives 99% probability that any score within the boundaries of the ellipsoid belongs to the normal operating conditions” (col 29 line 53-55) which implies the output being a state probability estimate” as “monitored process variables” of table 1 (col 29) would be data from “each of the different hierarchical levels” resulting in a “a state probability estimate for each of the different hierarchical levels”);
	generating, from a top-level operational model, an output based on the outputs of the set of operational state models, wherein the output from the top-level operational model is a probability estimate of a next operational state or a mean time between failure (MTBF) for the (Lundeberg, fig 1, fig 38, col 33 line 39-55, col 35 line 6-43, col 21 line 10-37, col 9 line 17-col 10 line 3,  Lundeberg teaches a model having a 99.9% accuracy when “monitoring new data for fault (coke) detection” where “the model was tested by using new set of validation data” (col 33 line 39-41), where “the model was used to predict behavior of the process for flow rates outside the range of flow rates used in the training data” but it is recommended that models should use data within the training range (col 33 line 50-52), “to develop PCA model one starts with a training data file,” (col 35 line 6-7), and  “user may … elect to build new models customized to a particular on-line state of a process”(col 21 line 35-37) which leads to “generating the top-level operational model.”  “99.9% accuracy” reads on “probability estimate”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of performing predictive maintenance on one or more machines or processes as disclosed by Harris by including the probability estimates as taught by Lundeberg in order to provide a more reliable system that “involves the integration of principal component analysis (PCA) and other multivariate statistical analysis techniques” (Lundeberg, col 5 line 35-41)  since “traditional PCA techniques have exhibited unreliable performance in the detection of abnormal situations” (Lundeberg col 5 line 13-28).  

Regarding claim 12:
	Claim 12 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.

Regarding claim 13 Harris as modified does not teach: 

	in response to determining that the observable data is collected asynchronously: 	generating a first covariance matrix between outputs of a first hierarchical level operational state model and outputs of a second hierarchical level operational state model; 	generating a second covariance matrix between the outputs of the second hierarchical level operational state model and outputs of a third hierarchical level operational state model; and 
	generating the output of the top-level operational model based on a product of a highest probability estimation state from each of the first covariance matrix and the second covariance matrix, wherein the output of the top-level operational model is a probability estimate of a next operational state or a mean time between failure (MTBF) for the piece of equipment. 
	Nixon teaches:
	determining that the observable data is collected asynchronously between the different hierarchical levels (Nixon, col 10 line 59-col 11 line 13, col 14 line 18-39, Nixon teaches data is collected as “process control data, process performance modeling data, or equipment monitoring data” (col 10 line 66-67), indicating “different hierarchical levels” of data.  Data is also collected “synchronously or asynchronously” (col 14 line 39)); and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of performing predictive maintenance on one or more machines or processes as disclosed by Harris by including collecting data asynchronously as taught by Nixon in order to provide a system  through which “The integration of the different types of functional data may provide or enable improved personnel safety, higher 
	Lundeberg teaches:
	in response to determining that the observable data is collected asynchronously: 	generating a first covariance matrix between outputs of a first hierarchical level operational state model and outputs of a second hierarchical level operational state model; 	generating a second covariance matrix between the outputs of the second hierarchical level operational state model and outputs of a third hierarchical level operational state model; and 
	generating the output of the top-level operational model based on a product of a highest probability estimation state from each of the first covariance matrix and the second covariance matrix, wherein the output of the top-level operational model is a probability estimate of a next operational state or a mean time between failure (MTBF) for the piece of equipment (Lundeberg, col 5 line 54-col 6 line 4, col 20 line 23-col 21 line 44, col 29 line 40-55, Lundeberg teaches Principal Component Analysis (PCA) to “develop a model of the process based on the collected data” (col 5 line 54-55). One step of developing the PCA model may include “calculating the covariance matrix from the scaled data” (col 20 line 39-42). The PCA model is based on the data collected “for the input variables for a particular capacity level (e.g., a particular on-line state) when the process is operating normally” (col 21 line 16-19) and “a variety of PCA models may be developed, each corresponding to a different on-line state for the process when the process is operating normally” (col 21 line 23-25), reads on “generating a first covariance matrix between outputs of a first hierarchical level operational state model and outputs of a second hierarchical level operational state model; generating a second covariance matrix ” Additionally Lundeberg teaches “user may select a particular training session and elect to build new models customized to a particular on-line state of a process” (col 21 line 35-37), since “new models are customized” they may be “based on a product of a highest probability estimation state from each of the first covariance matrix and the second covariance matrix,” and “99.9% accuracy” reads on “probability estimate” (col 29 line 53-55)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of performing predictive maintenance on one or more machines or processes as disclosed by Harris by including the covariance matrices to develop operational models as taught by Lundeberg in order to provide a more reliable system that “involves the integration of principal component analysis (PCA) and other multivariate statistical analysis techniques” (Lundeberg, col 5 line 35-41)  since “traditional PCA techniques have exhibited unreliable performance in the detection of abnormal situations” (Lundeberg col 5 line 13-28).  

Regarding claim 14 Harris as modified does not teach:
	determining that the observable data is collected synchronously between the different hierarchical levels; and 
	in response to determining that the observable data is collected synchronously, generating the output from the top-level operational model based on a product of probability estimation states from outputs of each of a first hierarchical level operational state model, a second hierarchical level operational state model, and a third hierarchical level operational state model. 
	Lundeberg teaches:
	determining that the observable data is collected synchronously between the different hierarchical levels; and 
	in response to determining that the observable data is collected synchronously, generating the output from the top-level operational model based on a product of probability estimation states from outputs of each of a first hierarchical level operational state model, a second hierarchical level operational state model, and a third hierarchical level operational state model 
(Lundeberg, col 15 line 1-8, fig 2, col 10 line 45-col 11 line 3, col 5 line 50-col 6 line 4, col 20 line 10-37, col 21 line 10-37, Lundeberg teaches “Generally, all of the process variables used in PCA are sampled simultaneously”(col 15 line 6-8) and therefore “observable data” is collected “synchronously.” Additionally, a principal component analysis, PCA, “is used to develop a model of the process based on the collected data” (col 5 line 53-55).  The PCA model is “based on the data collected for the particular on-line state,” “user may … elect to build new models customized to a particular on-line state of a process” (col 21 line 35-37) since “new models” are customized they may be “based on a product of probability estimation states from outputs of each of a first hierarchical level operational state model, a second hierarchical level operational state model, and a third hierarchical level operational state model,” and  “99.9% accuracy” reads on “probability estimate” (col 29 line 53-55)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of performing predictive maintenance on one or more machines or processes as disclosed by Harris by including the observable data being collected synchronously as taught by Lundeberg in order to provide a more reliable system that “involves the integration of principal component analysis (PCA) and other multivariate 

Regarding claim 15:
	Claim 15 recites analogous limitations to claim 10 above and is therefore rejected on the same premise.

Regarding independent claim 16:
	An apparatus comprising: 
	a memory configured to store program instructions and data; and 
	a processor configured to communicate with the memory, the processor further configured to execute instructions read from the memory, the instructions operable to cause the processor to perform operations including (Harris ¶ 0022, Harris teaches a “computer controlled process or processes” for “data gathering and analysis.”  Most computer systems would include a memory and processor to “execute instructions read from memory”): 
	collecting observable data from a piece of equipment, wherein the observable data is collected at different hierarchical levels of the piece of equipment, wherein the different hierarchical levels comprise a component level, a circuit level, and a logical path level (Harris 
¶ 0006, ¶ 0022-¶ 0024, ¶ 0028, Harris teaches, “historical operating data from the machines or processes are gathered” (¶ 0006), “the method may be applied to a single stand-alone machine or process, or may be applied to a plurality of like machines or processes” (¶ 0022) which implies that data is collected from “one or more pieces of equipment,” The specification, in ¶ 0045, states that the “first level of the hierarchical model (m0), the component layer 210” models the “physical characteristics of hardware components,” in ¶ 0046 the “the second level of the hierarchical model (m1), the circuit process level” models “input/output characteristics” again of the “hardware,” and in ¶ 0047 “the third level of the hierarchical model (m2), the logical path level 230” where “logical paths as used herein refer to operational circuit paths.”  Harris teaches “a feature relates to a specific operational state of a machine or component of a machine” (¶ 0024) therefore Harris teaches data “collected at different hierarchical levels” as “specific operational state of a machine or component of a machine” implies characteristics of the hardware components. Harris also teaches, in ¶ 0028, that during the DSE (data set evaluation) phase the “other patterns may be identified during the DSE which indicate that predicting the occurrence of other events may also prove advantageous to the operator of the machine.”  These “other patterns” that “may be identified” may be associated with data transmission and therefore a “logical path” as Harris teaches “The collected historical operating data include the occurrence of significant operating events such as various sensor value, input and output data, the occurrence of various fault conditions, and the like” (¶ 0006).  “Input and output data” would be associated with data transmission),  
	inputting the collected observable data to a predictive model at a set of operational state models corresponding to the different hierarchical levels (Harris, fig 1, fig 2, ¶ 0012-¶ 0013, 
¶ 0023-¶ 0024, ¶ 0036, Harris teaches “operating data are collected” which reads on “collected observable data.”  “Successive operational data sets are collected and the predictive models applied thereto to make further predictions in succeeding predictions windows and to check the accuracy of previously made predictions”(¶ 0013), therefore “observable data” is inputted “to a predictive model” “successive operational data sets” implies different types of data from the “different hierarchical levels,” “predictive model” reads on “operational state model,” creating “a more accurate prediction model” implies a “state probability estimate” Harris also teaches “patterns and associations may then be employed to analyze future data sets in order to predict the occurrence of future events,” (¶ 0024), where the “data sets” would be for the “different hierarchical levels” and to “analyze future data sets in order to predict the occurrence of future events” implies “operational state models” have been generated.); and 
	Harris does not teach: 
	first observable data of the observable data pertains to the component level and includes temperature data and vibration data, wherein second observable data of the observable data pertains to the circuit level and includes input voltage data and current data, and 
	third observable data of the observable data pertains to the logical path level and includes operational hours data; 
	generating an output from each operational state model of the set of operational state models, the output being a state probability estimate for each of the different hierarchical levels; and 
	generating, from a top-level operational model, an output based on the outputs of the set of operational state models, wherein the output from the top-level operational model is a probability estimate of a next operational state or a mean time between failure (MTBF) for the piece of equipment.  
	Kang teaches:
	first observable data of the observable data pertains to the component level and includes temperature data, vibration data, and friction data, wherein second observable data of the observable data pertains to the circuit level and includes input voltage data and current data,
(Kang, ¶ 0011-¶ 0015, ¶ 0025-¶ 0031, Kang teaches “measurement data” which reads on “observable data” and includes data on vibration, temperature, current/voltage, friction, and others ¶ 0029).  The measurement data is classified in a “discrimination method” which reads on a “level.” The “level” in which the data is classified depends on “the characteristics of the maintenance data and the classification efficiency of the maintenance method” (¶ 0014).  Characteristics of the data would include data being temperature, vibration, friction, or current/voltage data).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of performing predictive maintenance on one or more machines or processes as disclosed by Harris by including the different hierarchical levels as taught by Kang in order to provide a system  that “can improve the maintenance performance and reliability of the apparatus by ensuring the maintenance planning method of the apparatus capable of predicting the failure of the apparatus in advance and maintaining the performance of the apparatus” (Kang ¶ 0016).  
	Nixon teaches:
	third observable data of the observable data pertains to the logical path level and includes operational hours data (Nixon, col 42 line 16-30, col 39 line 20-64, ¶ 0047 of the specification states “the third level of the hierarchical model (m2), the logical path level 230, operational hours of logical paths may be modeled” (col 42 line 21-22), accordingly the logical path level deals with the operational hours of the logical paths.  Nixon teaches a display (fig 14) showing the “particular module names and the percentage of time each has had bad input” which implies keeping track of the total time of data input which reads on data pertaining to “the logical path level and includes operational hours data.”  Additionally Nixon teaches a UI value (“the degree to which a particular asset (e.g. a loop) is being exploited in comparison to its capacity or desired utilization” (col 39 line 60-62)), which is “based on the amount of time for which loops are being used to perform control as designed” (col 39 line 62-64), which pertains to “the logical path level and includes operational hours data.”); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of performing predictive maintenance on one or more machines or processes as disclosed by Harris by including the logical path level including operational hours data as taught by Nixon in order to provide a system  through which “The integration of the different types of functional data may provide or enable improved personnel safety, higher process and equipment uptime, avoidance of catastrophic process and/or equipment failures, greater operating availability (uptime) and plant productivity, . . . (Nixon col 19 line 4-8).   
	Lundeberg teaches: 
	generating an output from each operational state model of the set of operational state models, the output being a state probability estimate for each of the different hierarchical levels	
(Lundeberg, col 29 line 16-55, Fig 25 represents “training data scores in space defined by principal components” (col 29 line 40-41) which reads on “the first hierarchical level operational state model, the second hierarchical level operational state model, and the third hierarchical level operational state model.” Fig 25 is in the shape of an ellipsoid where “the area inside the ellipsoid gives 99% probability that any score within the boundaries of the ellipsoid belongs to the normal operating conditions” (col 29 line 53-55) which implies the output being a state probability estimate” as “monitored process variables” of table 1 (col 29) would be data from “each of the different hierarchical levels” resulting in a “a state probability estimate for each of the different hierarchical levels”);
	generating, from a top-level operational model, an output based on the outputs of the set of operational state models, wherein the output from the top-level operational model is a probability estimate of a next operational state or a mean time between failure (MTBF) for the piece of equipment (Lundeberg, fig 1, fig 38, col 33 line 39-55, col 35 line 6-43, col 21 line 10-37, col 9 line 17-col 10 line 3,  Lundeberg teaches a model having a 99.9% accuracy when “monitoring new data for fault (coke) detection” where “the model was tested by using new set of validation data” (col 33 line 39-41), where “the model was used to predict behavior of the process for flow rates outside the range of flow rates used in the training data” but it is recommended that models should use data within the training range (col 33 line 50-52), “to develop PCA model one starts with a training data file,” (col 35 line 6-7), and  “user may … elect to build new models customized to a particular on-line state of a process”(col 21 line 35-37) which leads to “generating the top-level operational model.”  “99.9% accuracy” reads on “probability estimate”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of performing predictive maintenance on one or more machines or processes as disclosed by Harris by including the probability estimates as taught by Lundeberg in order to provide a more reliable system that “involves the integration of principal component analysis (PCA) and other multivariate statistical analysis techniques” (Lundeberg, col 5 line 35-41)  since “traditional PCA techniques have exhibited unreliable performance in the detection of abnormal situations” (Lundeberg col 5 line 13-28).  

Regarding claim 17:
	Claim 17 recites analogous limitations to claim 12 above and is therefore rejected on the same premise.

Regarding claim 18:
	Claim 18 recites analogous limitations to claim 13 above and is therefore rejected on the same premise.

Regarding claim 19:
	Claim 19 recites analogous limitations to claim 14 above and is therefore rejected on the same premise.  

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Prior art (Pal) teaches data that “pertains to a transmitter circuit” regarding different power modes.  Prior art does not teach “the first observable data pertains to an integrated circuit, a capacitor, and a resistor of the piece of equipment.”  The limitations of “an integrated circuit, a capacitor, and a resistor” are written in the conjunctive form as applicant has used the conjunction “and” making these limitations inclusive.  Examiner interprets this to mean that “the first observable data” includes data from an integrated circuit and a capacitor and a resistor of “the piece of equipment”; “the first observable data” would include data from all three 
 
Response to Arguments
Applicant's arguments filed 04/16/2021 have been fully considered but they are not persuasive.
	
Regarding Claim Rejections Under 35 U.S.C. 112 page 10-11 of applicant’s remarks, based on the applicant’s arguments the 35 U.S.C. 112(b) rejections have been withdrawn for claims 8, 14, and 19.

Regarding Claim Rejections Under 35 U.S.C. 103 page 11-14 of applicant’s remarks.  Regarding independent claim 1 (and independent claims 11 and 16), Applicant argues that “Harris is incapable of teaching or suggesting the abovementioned features recited in amended independent claim 1 (and independent claims 11 and 16) submitted herewith” because the “Office Action at page 6 indicates that Harris fails to teach or suggest that the different hierarchical levels comprise a component level, a circuit level, and a logical path level.”
	Examiner respectfully disagrees.  Examiner would like to point out that on page 6 of the Office Action Harris does teach hierarchical levels.  Upon further consideration, Harris does teach the hierarchical levels of “component level, a circuit level, and a logical path level.”  The specification, in ¶ 0045, states that the “first level of the hierarchical model (m0), the component layer 210” models the “physical characteristics of hardware components,” in ¶ 0046 the “the 
	It appears a clerical error was made regarding claim 6.  It has been corrected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sekiguchi et al., U.S. Pub. No. 2018/0013376 A1 teaches a control device for an electric motor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/D.R.K./Examiner, Art Unit 2865 
                                                                                                                                                                                                       /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        5/21/2021